PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Quist et al.
Application No. 16/836,838
Filed: 31 Mar 2020
For: Detection And Monitoring System For The Management Of Combined Sewer Systems
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 3, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of November 19, 2020, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) was filed. Accordingly, the application became abandoned February 20, 2021. A Notice of Abandonment was mailed June 9, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1,050.00 and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740.00 extension of time fee submitted on November 3, 2021, was subsequent to the maximum extendable period for reply, this fee is unnecessary and has been credited back to the credit card.

This application is being referred to Technology Center Art Unit 1778 for appropriate action in the normal course of business on the reply received November 3, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.


/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions